FOR IMMEDIATE RELEASE Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x4240 August 6, 2009 SJI Reports Second Quarter 2009 Results Targets Growth of 5-8% over 2008 Economic EPS Folsom, NJ – South Jersey Industries (NYSE: SJI) today announced GAAP income from continuing operations for the second quarter of 2009 of $5.0 million, or $0.17 per share, as compared with a loss of $13.3 million, or $0.45 cents per share, for the second quarter of 2008. For the first half of 2009, GAAP income from continuing operations was $36.7 million, or $1.23 per share, as compared with $11.4 million, or $0.38 per share, in the first six months of 2008. On an Economic Earnings basis, income from continuing operations for the second quarter of 2009 was $4.6 million or $0.15 per share, as compared with $7.6 million or $0.26 per share during the same period last year. Income from continuing operations on an Economic Earnings basis for the first half of 2009 was $48.3 million, or $1.62 per share, as compared with $46.8 million, or $1.57 per share, for the same period last year. “While the trajectory of the economy is still unclear, SJI’s second quarter performance builds on our record first quarter results and positions us well to deliver solid growth for FY 2009 of between $2.38 to $2.45, or 5% to 8%, over 2008 Economic EPS ,” said SJI Chairman & CEO Edward J. Graham. “An ongoing company-wide focus on efficiency, coupled with strong performance at key non-utility businesses, continues to drive our performance. SJI’s prospects for the remainder of 2009 and beyond are very bright,” continued Graham. A reconciliation of Economic Earnings to net income for the second quarter and first half of fiscal 2009 and 2008 is detailed below. The non-GAAP measure, Economic Earnings, makes adjustments to income from continuing operations.
